Citation Nr: 1608809	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  09-31 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, for the purpose of accrued benefits.

2.  Entitlement to service connection for hepatitis C with cirrhosis of the liver, for the purpose of accrued benefits.

3.  Entitlement to service connection for a sinus disorder, for the purpose of accrued benefits.

4.  Entitlement to an initial rating in excess of 10 percent for optic nerve head edema, left eye, nuclear sclerosis, for the purpose of accrued benefits.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from February 1969 to March 1972.  He died in October 2011 and the appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) is from April 2008 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran died during the pendency of his appeal and within one year of his death the RO received an application for substitution from the surviving spouse, which has been accepted.  See Notification Letter received February 28, 2013.

In September 2014, the case was remanded to schedule a videoconference hearing.  The hearing was subsequently held in December 2015 and a transcript of this hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1.  There is no medical evidence or credible lay evidence of a head injury in service; and, the Veteran's facial scars are not shown to be related to service.

2.  The Veteran's hepatitis C with cirrhosis of the liver was not the result of his active military service.

3.  A sinus disorder did not manifest in service or until many years after service, and the Veteran's sinus disorder was not related to service.

4.  The Veteran's best corrected distance vision was 20/30 in the left eye and his remaining visual field was 31 degrees (also evaluated as 20/70).


CONCLUSIONS OF LAW

1.  For the purpose of accrued benefits, residuals of a head injury were not incurred in or aggravated as the result of the Veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  For the purpose of accrued benefits, hepatitis C with cirrhosis of the liver was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).

3.  For the purpose of accrued benefits, a sinus disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).

4.  The criteria are not met for an initial rating in excess of 10 percent for optic nerve head edema, left eye, nuclear sclerosis.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.77, 4.79, Diagnostic Codes (Codes) 6066, 6080 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  When, after careful consideration of all the procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In a January 2008 letter, the RO advised the Veteran of the information necessary to substantiate the claims for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was also provided with information regarding ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice requirements have been satisfied. 

The appeal involving the left eye disability pertains to the initial evaluation assigned for an original grant of service connection.  This is a downstream issue from a rating decision dated in September 2011, which initially established service connection for a left eye disability and assigned the initial evaluation being contested and its effective date.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Therefore, to the extent that there is any defect in, or non-compliance with the statutorily prescribed notice requirements with respect to the issue adjudicated on the merits herein, these deficits are deemed to be non-prejudicial to this claim.

With regard to the duty to assist the claimant in the development of the claims, this duty includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudicing the appellant.  See Bernard v. Brown, 4 Vet. App. 384   (1993).  The file contains the service treatment records, VA clinical records, private medical records, as well as statements and argument by the Veteran and substituted appellant. 

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated that, while 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical nexus opinion for a Dependency and Indemnity Compensation (DIC) claim, such as for a claim for cause of death, it does require VA to assist a claimant in obtaining such whenever necessary to substantiate the DIC claim.  This claim is not a DIC claim, but what amounts to accrued benefits claims with the appellant-widow substituted to process these claims to completion.  The claim was pending when the Veteran died.  

As for the service connection claims in the present case, VA has no duty to provide examinations or opinions.  The below discussion will establish that there is no competent or credible evidence of in service disability or incurrence of injury with respect to the claimed disabilities.  There is also a lack of evidence with respect to continuity of symptomatology and/or nexus.  In short, examinations/opinions were not needed to decide the claims.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

As for the rating for the eye disability, the Veteran was afforded a VA examination in August 2011.  Since it contains the Veteran's symptoms, complaints and examination findings, it is adequate to rate the disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, the appellant testified at a Board videoconference hearing in December 2015.  The hearing included discussion of the scope of the claims, the residuals of the head injury, and generally the elements to establish service connection.  It was also determined that treatment records discussed during the hearing had been associated with the file.  The testimony, in short, was in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  No further assistance is indicated or required.

II. Legal Criteria and Analysis

A. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §  1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Since no such disease or disability has been diagnosed or identified, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Residuals of a Head Injury

The Veteran indicated that he had a head injury secondary to an explosion in the early 1970's.  His claim indicated the injury occurred in October 1969.  See Veterans Application for Compensation or Pension received October 30, 2007 and Statement in Support of Claim received December 18, 2008.

Although he did not provided more specific information regarding the injury or its residuals, his widow provided additional information during the hearing.  She stated that the Veteran's tank had driven over an anti-tank missile or a shell.  Shrapnel bounced around inside the tank that cut up his face and head and several crew members were killed.  He had a pretty severe head wound as a result and he was taken to a field hospital where he was sewn up and given blood.  All of this occurred toward the end of his military service.  He had a scar on his mouth and numerous scars on his head that included at least 4 large scars and several smaller ones.  See pages 3, 4, and 5 of Hearing Testimony.

The Veteran's service treatment records are silent for any complaints, findings, or diagnosis associated with the head injury.  See STR - Medical.  While the service treatment records are scant, the appellant's representative argues that the Veteran served in combat, his DA 20 shows he left Vietnam as a patient, and lost 20 days as per AR 600-10, which is the Army Casualty System Regulation.  See VA 646 Statement of Accredited Representative in Appealed Case received October 15, 2015.  The implication is that his patient status at the end of his service is related to his head injury.  The representative also asserts that the evidence satisfies the 3-step sequential analysis to determine whether a combat Veteran is entitled to service connection for the claimed injuries, which are (1) the Veteran must proffer satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, (2) proffered evidence must be consistent with the circumstances, conditions, or hardships of such service, and (3) if the Veteran satisfies the first two steps, the government must rebut the presumption of service connection by clear and convincing evidence to the contrary.  This is in accordance with Dambach v. Gover, 223, F.3d 1376 (Fed. Cir 2000); 38 U.S.C.A. § 1154(b).

The Veteran's service personnel records show he served in Vietnam as a loader from July 1969 to July 1970 and as a security guard from March 1971 to March 1972.  Personnel records also list him as a patient toward the end of his second tour in Vietnam beginning at the end of February 1972 and show that he was released from medical treatment early in March 1972.  See STR - Medical.  The disposition form gave the date the Veteran will be fit for discharge and shows his PULHES rating was "1" in the first 5 categories and "2" in the last category.  See page 17 of STR - Medical.

PULHES is a rating system widely employed by armed services physicians in examination reports for induction and separation.  The "P" stands for "physical capacity or stamina"; the "U" for "upper extremities"; the "L" for "lower extremities"; the "H" for "hearing and ear"; the "E" for "eyes"; and the "S" for "psychiatric."  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  A rating of "1" in any of the six categories, the highest rating, means that the inductee's condition in that category should not result in any limitations in military assignments.  Id.  Ratings from "2" to "4" indicate the existence of physical conditions that will result in progressively more severe restrictions on the assignments that the inductee may be given.  Id.  See McIntosh, 4 Vet. App. at 555.

Although no records state in what capacity the Veteran was a patient at the end of his service, it is clear from the PULHES rating that the only category that was not given a "1" was the psychiatric category.  The evidence contradicts rather than corroborates the theory that the Veteran was a patient at the end of his service due to a head injury.  Furthermore, the Veteran's separation examination shows there was no abnormality associated with his head and no evidence of scars or other body identifying marks.  If indeed the Veteran had recent cuts or scars about the face and head, some of which were described by the appellant as large, just prior to separating from service, then these would have been clearly visible and duly noted on his examination report.  Even healed scar would have been noticeable.  As no abnormal findings were reported pertaining to the face or skin, the Board finds there is sufficient evidence to rebut the lay evidence of a head injury in service with residual scars.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

The appellant is competent to report that there were visible scars on the Veteran's head and face, but in light of the service records, her testimony that they were the product of an injury in service is not credible.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran long after the fact).  The Board also notes that a Certificate of Marriage shows that the Veteran and appellant were married in 1994, which was over 20 years after his service discharge.  Such shows that the appellant did not have first-hand knowledge/observation of the purported scars immediately following service.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

In sum, there is insufficient evidence to establish the Veteran had a head injury in service or that his facial or head scars were a residual of said injury.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, so the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Hepatitis C

The Veteran's cirrhosis of the liver is shown to be directly related to his hepatitis C.  See page 1 of Medical Treatment record - Non-Government received December 18, 2008 and page 8 of Medical Treatment record - Non-Government received May 10, 2010.  Therefore, a nexus must first be established between his hepatitis C and service in order for service connection to be granted.

VA recognizes risk factors for Hepatitis C to include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker and various kinds of percutaneous exposure, such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See Veterans Benefits Administration  (VBA) letter 211B (98-110), November 30, 1999.

The Veteran stated he had a blood transfusion in Vietnam.  See VA 9 Appeal to Board of Appeals received August 25, 2009.  He also reported that Dr. B. N. told him that he had mild to moderate cirrhosis while in service.  See Statement in Support of Claim received December 18, 2008.  However, service treatment records do not show he had a blood transfusion and treatment records from Dr. B. N do not indicate the Veteran had cirrhosis in service.  See STRs - Medical and Medical Treatment Record - Non-Government Facility received April 3, 2009 and May 10, 2010.

According to the appellant, a physician who was treating the Veteran stated that he probably contracted it in Vietnam because they just took blood from service members to give to other service members who needed it without any screening.  She testified that the Veteran had a tattoo, but she did not know where it was done.  She was also unaware of any drug use.  See pages 5, 6, and 7 of Hearing Testimony.  

As discussed previously, the appellant and the Veteran have contended he had a blood transfusion in service associated with his head injury.  The service treatment records are silent for a blood transfusion.  Since the transfusion was reportedly associated with a claimed head injury and there was no credible of the head injury, there is likewise no credible evidence he had a blood transfusion in service.  

Also probative on the issue of a blood transfusion in service is the August 2007 treatment record that describes how the Veteran's initial diagnosis of hepatitis C came to pass following a motor vehicle accident in May 2007.  At that time risk factors were discussed. He specifically denied having had any blood transfusions.  See page 12 of Medical Treatment Record - Government Facility received May 10, 2010.  He did, however, admit to using drugs while serving in Vietnam.  A June 2010 record also shows he reported using marijuana and heroin in Vietnam.  See page 30 of Medical Treatment Record - Government Facility received July 20, 2010.

The Veteran's denial of a blood transfusion provided in August 2007 is more probative than subsequent statements make later in pursuit of his claim because the Board finds that information provided to a healthcare provider for treatment or diagnostic purposes is reliable as the declarant is motivated to provide accurate information.  Therefore, while competent, the reports of a blood transfusion in service are not credible in light of the other evidence of record.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Consequently, the preponderance of the evidence is against finding the Veteran had a blood transfusion in service.

Although the appellant noted the Veteran had a tattoo, he did not indicate this was a risk factor and his service separation examination indicated no tattoos were present.  See Correspondence received May 18, 2010 and STRs - Medical.  

The only other known risk factor the Veteran may have had during service is his drug use.  Even if his hepatitis C was the result of drug use during service, service connection may not be established on this basis.

Although the evidence tends to show the Veteran's drug use originated during service, service connection on a direct basis for drug abuse dependence is precluded as a matter of law.  Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse, effective for claims filed as in the instant case after October 31, 1990.  Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(d).  The VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hepatitis C with cirrhosis of the liver.  There is no reasonable doubt to resolve in the appellant's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sinusitis

Based on his statements, the Veteran contended that he had a sinus condition since 1999 and that it was related to his deviated septum.  See Veterans Application for Compensation or Pension received October 30, 2007 and Statement in Support of Claim received December 18, 2008.  

The appellant testified that scars on the Veteran's face included one that was around the sinus area and that this may be related to his sinus problem.  See pages 9 and 10 of Hearing Testimony.  As the Board has already determined that the Veteran's facial scars were not related to his military service, this theory of entitlement is not viable.

As for the Veteran's contentions, a post service treatment record shows he underwent surgery for a deviated nasal septum and hypertrophied nasal turbinate in July 1999.  See page 1 of Medical Treatment Record - Non-Government received December 18, 2008.

A June 2008 treatment record shows a history of allergy.  He also reported sinus problems and even though he had surgery in the past he still was frequently "stuffed up" and had a lot of post- nasal drip.  See page 11 of Medical Treatment Record - Government Facility received June 25, 2009.  

In August 2008, an Agent Orange registry examination revealed rhinitis.  See Medical Treatment Record - Government Facility received December 18, 2008.

A review of the Veteran's service treatment records contains no complaints, findings, or diagnoses of a sinus disorder, rhinitis, or a deviated septum.  See STR - Medical.  The only evidence of a respiratory problem in service is a December 1971 that shows he had complaints of a head and chest cold with purulent exudate and congestion. The impression was bronchitis.  See page 47 of STR - Medical.

Post service treatment records contain no evidence of a recurrence of bronchitis, particularly at any time since he filed his claim for service connection.  While he was shown to have rhinitis during a VA Agent Orange registry examination, there is no evidence of this disorder in his service treatment records or for many years after service.  His deviated septum is not a current disorder, as this was surgically repaired in 1999.  Furthermore, there is no evidence of this disorder noted in the service treatment records.  

Having reviewed all of the medical evidence of record, there is no indication the Veteran had a current sinus disorder, to include rhinitis, that was present in service or until many years after service.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may also be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (The Board may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.).  There is also no medical evidence suggesting a nexus between the claimed disorder and the Veteran's military service.

In light of the evidence, a preponderance of the evidence is against the claim, so the claim must be denied.  There is no reasonable doubt to resolve in the appellant's favor.  See Gilbert, supra.

B. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Service connection for a left eye disability was granted in a September 2011 rating decision; the disability was rated based on visual impairment under 38 C.F.R. § 4.79, Diagnostic Codes 6026-6080.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).

In cases, such as this, where only one eye is service-connected, the evaluation of visual impairment for that eye must not exceed 30 percent, unless there is anatomical loss of the eye.  The visual acuity of the nonservice-connected eye will be considered 20/40 for purposes of evaluation the service-connected visual impairment.  38 C.F.R. § 4.75(d) (2015).

Impairment of visual acuity is rated noncompensable when there is vision in one eye of 20/40 and vision in the other eye of 20/40, with higher ratings for additional disability.  38 C.F.R. § 4.79, Diagnostic Code 6066.

Visual acuity is generally evaluated on the basis of corrected distance vision.  See 38 C.F.R. § 4.76.  

Loss of vision may also be rated based on impairment of the field of vision under 38 C.F.R. § 4.79, Diagnostic Code 6080.  Under 38 C.F.R. § 4.76a, Table III (2015), the normal visual field extent at the 8 principal meridians totals 500 degrees.  The normal for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 degrees up temporally.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians. 

Under Diagnostic Code 6080, a rating of 10 percent is assignable for a unilateral eye disability when there is concentric contraction of visual field with a remaining field from 16 to 60 degrees.  A 20 percent rating is available for a unilateral eye disability with a remaining field of 6 to 15 degrees, and a 30 percent rating is available with a remaining field of 5 degrees.  See 38 C.F.R. § 4.79, Code 6080.

Service-connected disability in one eye warrants a 10 percent rating with loss of the temporal half, nasal half, inferior half, or superior half of the visual field; a higher rating of 30 percent is only available when the service-connected disability involves loss of the temporal half or inferior half of the visual fields in both eyes, or when the visual field defects is homonymous hemianopia.  Id.  

To determine the evaluation for visual impairment when there is both decreased visual acuity and visual field defect in one or both eyes and are service-connected, separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of § 4.25.

The Veteran's visual acuity was tested in March, May, and July 2011 and his corrected distance vision was 20/70-1, 20/60, and 20/50, respectively.  In March, he had complained of blurry spots for 2 months with the objects in these areas appearing smaller.  He believed his visual acuity was getting worse.  See pages 41, 61, and 69 of Medical Treatment Record - Government Facility received September 29, 2011.  

The Veteran was afforded a QTC examination in August 2011, only a couple of months prior to his death.  At that time he reported having distorted vision, sensitivity to light, blurred vision, and a black spot.  He denied having pain, enlarged images, redness, swelling, discharge, glare, haloes, floaters, watering, or having any incapacitating episodes during the past 12 months due to his eye disability.  His only treatment was an injection to dissolve a blood clot and he never had surgery or was hospitalized for the eye disorder.  

On examination, there was no corneal pathology, scarring, glaucoma, or a pterygium.  The measurement of intraocular pressure of the left eye was within normal limits.  The optic nerve examination was abnormal with severe peripapillary edema and nerve head edema in the left eye.  Examination of the vessels and maculas were normal. 

The visual acuity examination revealed the uncorrected distance vision on the left was 20/40 and the corrected vision was 20/30.  The uncorrected near vision on the left was 20/80 and to corrected vision was 20/30.  The uncorrected distance vision on the right as 20/40 and the corrected vision was 20/30.  The uncorrected near vision on the right was 20/80 and the corrected near vision was 20/30.  In comparing the near and distance corrected vision, there was no difference equal to two or more scheduled steps or lines of visual acuity, with the near vision being worse.  The lens required to correct distance vision in the poorer eye did not differ by more than 3 diopters from the lens required to correct distance vision in the better eye.  The eye examination did not reveal diplopia.  The confrontation test was abnormal.  The Goldmann Kinetic Perimetry device was used to test the visual field.  The III/4e test object was used in the Perimeter study.  Additional testing was not required to evaluate the visual fields.  There was no enucleation or nystagmus and the lens was intact.  The examination did not reveal chronic conjunctivitis.  The average concentric contraction of the visual field in the left eye was 31 degrees.  

Since the corrected distance vision was 20/30 in the left eye and the nonservice-connected right is considered to have 20/40 visual acuity for the purpose of rating the left eye, a compensable rating is not warranted if his disability were to be rated on this basis.  In terms of visual field, the 31 degrees found on examination is consistent with a 10 percent rating.  This rating remains unchanged even when the visual field is expressed as visual acuity, which is 20/70.

Since there is no evidence the visual field defect was homonymous hemianopsia and there is only unilateral eye disability, a higher rating under Code 6080.

The appellant testified that the Veteran's vision was getting worse and that he had to stop driving.  He had been seeing strange auras and colors, and started to get a black spot.  See pages 10 and 11 of Hearing Testimony.  However, since the VA examination was conducted a couple of months prior to his death, there is no more recent medical evidence to consider.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the disability on appeal are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Although the appellant testified that the Veteran stopped driving, his corrected vision was 20/30 and subjective complaints of a blind spot in the left eye would not prohibit driving.  In addition, the evidence does not show frequent hospitalization or impairment beyond that envisioned by the currently assigned rating.  Further, there is no indication that the Veteran's left eye disability caused marked interference with employment beyond that contemplated by the currently assigned rating.  Therefore, the Board finds that referral of this case for extra-schedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for residuals of a head injury, for the purpose of accrued benefits, is denied.

Service connection for hepatitis C with cirrhosis of the liver, for the purpose of accrued benefits, is denied.

Service connection for a sinus disorder, for the purpose of accrued benefits, is denied.

An initial rating in excess of 10 percent for optic nerve head edema, left eye, nuclear sclerosis, for the purpose of accrued benefits, is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


